Citation Nr: 1736265	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-32 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral sural nerve sensory peripheral neuropathy of the lower extremities, to include as secondary to service-connected bilateral chondromalacia and degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript is of record.

In February 2016, the Board remanded the case for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran's bilateral sural nerve sensory peripheral neuropathy of the lower extremities was caused by his service-connected bilateral chondromalacia with degenerative joint disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral sural nerve sensory peripheral neuropathy of the lower extremities as secondary to service-connected bilateral chondromalacia and degenerative joint disease of the knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline, which is proximately due to, or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Historically, the Veteran was first diagnosed with bilateral sural nerve sensory peripheral neuropathy in an April 2007 VA consult.  EMG revealed mild bilateral sensory peripheral neuropathy.  The examiner opined that the Veteran's neuropathy could be the result of normal degradation of the affected nerve.  The examiner also theorized that his condition may also represent a volume conduction delay due to his large muscular calves.  

In May 2008, the Veteran was evaluated for peripheral neuropathy.  After reviewing the Veteran's April 2007 EMG consult, the examiner diagnosed the Veteran with right and left sural nerve sensory peripheral neuropathy due to entrapment within the gastrocnemius (at the level of the knee), right and left sural nerve neuralgia with pain and decreased light touch sensation without motor dysfunction.  The examiner found that the Veteran's right and left sural nerve entrapment were not caused by or a result of his bilateral knee chondromalacia because no evidence exists that chondromalacia of the bilateral knees causes an entrapment of the sural nerve since the nerve is entrapped outside of the knee joint.  The examiner went on to note that the condition is usually caused by entrapment of the nerve within the gastrocnemius muscle and concluded that the EMG report reflects that these changes may be normal degradation of the Veteran's nerves.

The March 2013 VA examiner confirmed the diagnosis of bilateral sural nerve neuropathy and found that it was less likely than not due to the Veteran's military service, including his parachute jumps.  Rather, the examiner concluded that the most likely cause of his sural nerve neuropathy was his large muscular calves or prolonged standing at his job.  The examiner stated that the medical literature supported both of these possibilities.  

In a May 2016 medical opinion, the VA examiner determined that building stronger and larger calf muscles would not be expected to cause severe nerve damage.  

It is undisputed from the record that the Veteran experiences bilateral lower extremity peripheral neuropathy.  Upon a review of the evidence, the Board finds that the evidence is in equipoise concerning whether his bilateral lower extremity peripheral neuropathy was caused by his service-connected knee disability.  The Veteran testified that as part of his physical therapy for his knees, he was instructed to build up his calf muscles to alleviate the pain caused by his chrondromalacia.  An April 2007 VA physician, after reviewing EMG studies, stated that the Veteran's peripheral neuropathy may represent a volume conduction delay due to his large muscular calves.  The May 2008 VA examiner also stated that the condition is usually caused by entrapment of the nerve within the gastrocnemius, i.e., calf muscle.  The March 2013 VA examiner concluded that the most likely cause of the Veteran sural nerve neuropathy was his large muscular calves or prolonged standing at his job while noting that the medical literature supported both of these possibilities.  The May 2016 VA examiner determined that building stronger and larger calf muscles would not be expected to cause severe nerve damage; however, no rationale was provided.  

Accordingly, resolving doubt in the Veteran's favor, service connection is warranted for bilateral sural neuropathy as secondary to service-connected chondromalacia and degenerative joint disease.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102.  Thus, the claim is granted.


ORDER

Service connection for bilateral sural nerve sensory peripheral neuropathy of the lower extremities as secondary to service-connected bilateral chondromalacia and degenerative joint disease of the knees is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


